Citation Nr: 1500716	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  07-39 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 30 percent for the service-connected status post uvulopalatopharyngoplasty with obstructive sleep apnea (OSA) from February 8, 2011, to February 17, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to December 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

This matter was most recently reviewed by the Board in March 2014 when the Board denied the Veteran's claim for an increased rating in excess of 30 percent for the period from February 8, 2011 to February 17, 2011, for the service-connected status post uvulopalatopharyngoplasty with OSA.  

Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  The JMR requested that the Court vacate and remand the part of the March 2014 decision that denied an initial schedular rating in excess of 30 percent for the service-connected status post uvulopalatopharyngoplasty with OSA for the period from February 8, 2011, to February 17, 2011, and the issue of whether referral for extraschedular consideration under 38 C.F.R. § 3.321 was appropriate, as the parties agreed that the Board did not provide adequate reasons or bases for its determination.  In August 2014 Order, the Court granted the JMR.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  The Board has considered these electronic records in its adjudication of the claim.


FINDING OF FACT

As of February 8, 2011, the service-connected OSA is shown to have been productive of a disability picture that more nearly approximated that of the required use of a breathing assistance device.


CONCLUSION OF LAW

For the period from February 8, 2011 to February 17, 2011, the criteria for the assignment of a 50 percent rating for OSA were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.20, 4.59, 4.71a, 4.97 including Diagnostic Code 6847 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, the appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for sleep apnea.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this claim.  

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

The VA and private medical records have been obtained and considered.  The Veteran was afforded VA examination for OSA in August 2011.  The examination addressed the pertinent rating criteria, and there is no argument or indication that it was inadequate.  The Board has carefully reviewed the record and determines no additional development is necessary. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Analysis

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran has been assigned a 30 percent rating for OSA under diagnostic code (DC) 6847, from February 8, 2011to February 17, 2011, and a 50 percent rating beginning February 18, 2011.  He seeks a higher rating during the time period of February 8, 2011 to February 17, 2011. 

Under DC 6847, a 30 percent evaluation is assigned for sleep apnea with persistent daytime hypersomnolence.  A 50 percent rating applies when a breathing assistance device such as a CPAP machine is necessary.  A 100 percent rating applies when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when a tracheostomy is required.

The private medical records showed that, on February 8, 2011, the Veteran saw a sleep specialist, who recommended a sleep study and a CPAP trial.  The sleep study was performed on February 10, 2011.  In consideration of the sleep study results, the examiner recommended a CPAP/BIPAP.  On follow-up the next day, the same sleep specialist discussed his findings and options with the Veteran, which included nasal CPAP.  

The Veteran underwent a further sleep study on February 14, 2011, for introduction of the CPAP.  On follow-up with his sleep specialist on February 18, 2011, it was again noted that CPAP was recommended, and the Veteran was receptive to the recommendation to initiate its use.  

Based on review of the evidence, the Board finds that, as of February 8, 2011, a 50 percent rating is assignable as the service-connected sleep apnea is first shown to have been productive of a disability picture that more closely resemble that of the required use of a breathing assistance device, as evidenced by the recommendation issued for the device.  

The Board recognizes that the Veteran was receptive to the recommendation to use the device on February 18, 2011, the date which was assigned for the higher 50 percent rating, but the evidence shows that the Veteran required such a device as of February 8, 2011.  

The Board finds that the service-connected sleep apnea did not suddenly worsen on February 18, 2011.  The evidence shows that the worsening of the disability was first documented to a need for a breathing assistance device on February 8, 2011.

Thus, for the period from February 8, 2011 onward, a 50 percent rating has been assigned.  A higher 100 percent rating requires chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a tracheostomy.  

The Veteran does not have chronic respiratory failure with carbon dioxide retention or cor pulmonale or a tracheostomy.  As such, a higher rating is also not warranted for this period.  

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided by this decision.

The Board also notes that the Veteran's sleep apnea has not resulted in any occupational impairment.  In this regard, the Veteran reported at his August 2011 VA examination that he is retired due to age or duration of work.  Similarly, private treatment records do not indicate any occupational or social impairment attributable to the Veteran's sleep apnea.   

Under the circumstances, the Board does not find any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of an extraschedular rating.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that the Veteran's symptomatology is consistent with a 50 percent disability rating, and no more, for sleep apnea under DC 6847 for the period of February 8, 2011 to February 17, 2011.  


ORDER

For the period from February 8, 2011 to February 17, 2011, a rating of 50 percent for the service-connected status post uvulopalatopharyngoplasty with OSA is granted subject to the regulations controlling disbursement of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


